Title: Thomas Law to Thomas Jefferson, 1 October 1813
From: Law, Thomas
To: Jefferson, Thomas


          Dr sir Washington Octor 1st 1813.
          Enclosed I submit to your perusal, what I trust will be deem’d worth the trouble—If after a Year, these Treasury notes (become due), were recd as Cash in paymt of Subsn to the loan, it would give them full credit & enable Govt to issue more—The loan would also be obtain’d on more advantageous terms, as these note holders would encrease the number of competitors for the loan—
          I remain With esteem Yrs unfeignedlyT Law—
        